Citation Nr: 1042977	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for residuals of an injury 
of the left Achilles tendon.  

2.  Entitlement to service connection for a left shoulder 
disorder. 

3.  Entitlement to service connection for a disorder of the 
cervical spine. 

4.  Entitlement to service connection for a bilateral knee 
disorder.  

5.  Entitlement to service connection for a disorder manifested 
by numbness of the feet. 

6.  Entitlement to an initial rating for in excess of 10 percent 
for spondylolisthesis of L5-S1 with spondylosis of L5.  




REPRESENTATION

Appellant represented by:	 The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from August 1999 to February 2000 
and from October 2001 to March 1, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of January and June 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The January 2006 
rating action granted service connection for spondylolisthesis of 
L5-S1 with spondylosis of L5 and assigned an initial 
noncompensable disability rating, both effective March 2, 2005 
(day after discharge from active service.  That decision, and the 
June 2006 rating decision, denied service connection for the 
other disabilities currently on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that a Statement of the Case (SOC) was issued 
as to the claims on appeal in January 2007.  In March 2007, the 
Veteran submitted additional VA outpatient treatment (VAOPT) 
records in support of his claims.  This evidence consists of a 
March 2007 VAOPT record which references complaints regarding his 
neck, back, and pain down his thighs. 

The Board finds this evidence pertinent to the Veteran's claims.  
Since the Veteran has not waived RO consideration of the evidence 
due process requires that the claim be remanded.  38 C.F.R. 
§ 20.1304 (2010). 

A review of the claim file indicates that the service treatment 
records (STRs) of the Veteran's period of service from August 
1999 to February 2000 are not on file.  The available STRs show 
that a December 2004 report of Medical Evaluation Board 
Proceedings included a diagnosis of asymptomatic "left 
achilles/plantar fascia."  

The Veteran was afforded a VA examination in May 2006.  The 
diagnoses included a history of chronic back pain with a 
complaint of radicular pain of the legs, greater in the right 
leg, and spasm of the muscles of the left shoulder; a chronic 
strain of the knees; a history of left Achilles tendonitis; and 
numbness of the feet, probably related to the back but not found 
on examination. 

The Veteran and his representative argue that the May 2006 VA 
examination was inadequate.  The Veteran states that the examiner 
did not record all relevant information which the Veteran 
reported at the time of the examination.  As to the severity of 
the service-connected lumbosacral disorder, the service 
representative argues that the examination was not conducted 
during a period of a flare-up or exacerbation of the Veteran's 
low back disability, apparently including a period when he had 
radicular symptoms, and that the condition has worsened since the 
2006 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to 
obtain and associate with the claim file the 
STRs of the Veteran's first period of service 
from August 1999 to February 2000. 

2.  Schedule the Veteran for a VA orthopedic 
examination to determine whether the Veteran 
now has (1) residuals of an injury of the left 
Achilles tendon; (2) a left shoulder disorder; 
(3) a disorder of the cervical spine; (4) a 
bilateral knee disorder; (5) a disorder 
manifested by numbness of the feet; and if he 
does the nature and etiology thereof.  

Also, the Veteran should be examined to 
determine the current extent and severity of 
his service-connected lumbosacral disorder.  

The Veteran's claims folder should be 
available to and reviewed in conjunction with 
the examination.  All indicated tests, studies 
and X-rays should be performed.  The report 
should set forth all objective findings 
regarding the lumbosacral spine, including 
complete range of motion measurements.  

The examiner is asked to express an opinion as 
to whether the Veteran now has (1) residuals 
of an injury of the left Achilles tendon; (2) 
a left shoulder disorder; (3) a disorder of 
the cervical spine; (4) a bilateral knee 
disorder; (5) a disorder manifested by 
numbness of the feet; and if so whether any 
such disorder(s) is at least as likely as not 
related to the Veteran's period of service.  

Also, the examiner should express an opinion 
as to whether the claimed disorders, if they 
exist, are at least as likely as not 
proximately due to or the result of the 
service-connected lumbosacral disorder; this 
should include whether the claimed disorders 
are aggravated, i.e., increased in severity, 
by the service-connected lumbosacral disorder.  

As to the severity of the service-connected 
lumbosacral disorder, the examiner should 
comment on the existence of any functional 
loss due to pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain with use of the lumbosacral 
spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A complete rationale for any opinion 
expressed should be provided. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinions cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claims for service connection.

3.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then readjudicate the claims in light of 
the additional evidence obtained.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental SOC (SSOC) and 
give them time to respond to it before 
returning the case to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


